 

EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made as of September 28, 2020 between
Everest Global Services, Inc., a Delaware corporation (the "Company"), and James
Williamson (the "Executive").

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and

WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship; and

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1.                  ENGAGEMENT. 

The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement
or as may otherwise be agreed to by the parties.

2.                  TITLE AND DUTIES.  

During his employment by the Company, the Executive shall serve as Executive
Vice President and Chief Operating Officer of Everest Re Group, Ltd. (“Group”). 
Executive will report to the Group Chief Executive Officer (“Group CEO”) and
shall perform duties consistent with this position as the Group CEO shall
request, shall abide by Company policies as such policies may be amended from
time to time, and shall devote his full business time and best efforts to his
duties hereunder and the business and affairs of the Company (except during
vacation periods and periods of illness or other incapacity).  The Executive may
volunteer a reasonable portion of his non-working time to charitable, civic and
professional organizations, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private "for profit" company
without the prior consent of the Group CEO.  Executive will be based at the
Company's principal headquarters facility currently located in Liberty Corner,
New Jersey, subject to customary travel and business requirements.

 

--------------------------------------------------------------------------------

 

3.                  TERM.  

This Agreement shall commence as of' September 28, 2020 (“Term Commencement
Date”) or such other date as may be mutually agreed upon and shall continue in
effect up through and including October 1, 2023 (“Term Conclusion Date”), unless
sooner terminated in accordance with this Agreement or as may otherwise be
agreed to by the parties and subject to Section 7 below.

4.                  COMPENSATION.  

(a)               Base Salary.  During the Term, Executive's base salary ("Base
Salary") shall be $700,000 per annum, subject to increases, if any, as
determined and approved by the Compensation Committee of Group’s Board of
Directors (the “Compensation Committee”). The Base Salary shall be paid in
accordance with the Company's normal payroll practices in effect from time to
time. 

(b)               Annual Incentive Bonus. During the Term, Executive shall be
eligible to participate in an annual incentive bonus program or plan established
by Group, and subject to the approval of Group’s shareholders if required by
law, or in an alternative bonus to be consistent with current market industry
practice. Executive's target annual incentive bonus will be one hundred and
thirty percent  (130%) of Base Salary (“Target Bonus”). For 2020, the Executive
shall be entitled to a payment equal to four hundred and twenty five thousand
dollars ($425,000) for his annual-non equity incentive opportunity for the 2020
year subject to him remaining employed on the date such amount is paid, which
will be no later than March 15, 2021.

(3)               Executive Stock Based Incentive Plan.  During the Term, the
Executive shall be eligible to participate in and receive such equity incentive
compensation as may be granted by the Compensation Committee from time to time
pursuant to the Everest Re Group, Ltd. 2020 Stock Incentive Plan, as such plan
may then be in effect and as it may be amended or superseded from time to time
or any successor plan (the "Stock Plan"). Executive’s target value for equity
compensation shall be one hundred and fifty percent (150%) of Executive's Base
Salary as applicable to the fiscal year prior to the calendar year in which the
Compensation Committee makes its determination to grant such a share award.  All
equity awards to the Executive under the Stock Plan shall be determined by the
Compensation Committee in its sole discretion.  Except as expressly set forth in
this Agreement, all equity awards shall be subject to the terms of the Stock
Plan

(b)               Sign On Equity Grant.  In consideration of Executive’s
agreement to enter into this Agreement and in recognition of the need to retain
the Executive in the future and subject to the Executive commencing his duties
in accordance with this Agreement on October 1, 2020,  or such other date as may
be mutually agreed to between the Parties, the Company shall recommend to the
Compensation Committee to approve a one-time grant of restricted shares with a
target value equal to one million  three hundred thousand dollars ($1,300,000)
(the “Retention Grant”).  The number of shares subject to the Retention Grant
will be determined by dividing the applicable target value by the closing price
of a common share of Group on the New York Stock Exchange on the date of the
next meeting of the Compensation Committee after his start date at which the
Compensation Committee approves and awards the Retention Grant (the “Grant
Date”). The Retention Grant will be subject to the terms and conditions of the
2020 Stock Incentive Plan, including but not limited to, vesting over a
five-year period with one-fifth (1/5th) of the total amount vesting on each of
the first five years anniversaries of the Grant Date and Executive’s continued
employment throughout the vesting period.

--------------------------------------------------------------------------------

If the Executive is terminated without Cause (as defined below), or due to
Disability (as defined below) or due to death or if the Executive resigns for
Good Reason (as defined below) (each such termination referred to as a “Vesting
Termination”), subject to (except in the case of Executive’s death) the
Executive signing and not revoking a release of claims  as required pursuant to
Section 6(h) below, the Executive will become fully vested in Retention Grant to
the extent not previously vested.  The release must be executed, and any
revocation period must have expired, within sixty (60) days after such
termination date.  Notwithstanding the foregoing, in the event the Executive
incurs a termination with Cause or if the Executive resigns without Good Reason,
or in the event the release does not become effective within sixty (60) days
after termination date as required in the previous sentence following a Vesting
Termination, the Executive shall immediately forfeit any portion of the
Retention Grant not previously vested as of the date of termination.

(5)               Sign-On Cash Award.  In consideration of Executive’s agreement
to enter into this Agreement and subject to the Executive commencing his duties
in accordance with this Agreement on October 1, 2020,  or such other date as may
be mutually agreed to between the Parties, the Executive shall be entitled to a
one-time net cash payment of one hundred and fifty thousand dollars ($150,000);
for the avoidance of doubt, the amount of the payment shall be grossed up so
that, after applicable deductions and withholdings, the net cash amount received
by Executive shall be $150,000. Payment shall be made within 30 days of the Term
Commencement Date of this Agreement.

 

5.                  BENEFITS.  

(a)               Employer Benefit Plans.  While in the employ of the Company,
Executive shall be eligible to participate, on terms which are generally
available to the other senior executives of the Company and subject to the
eligibility requirements of the applicable Company plans as in effect from time
to time, in the Company’s deferred compensation, medical, dental, vacation and
disability programs and other benefits that may become generally available to
the Company’s senior executives from time to time.

(b)               Business Expenses.  The Executive is authorized to incur, and
the Company shall either pay directly or reimburse the Executive for ordinary
and reasonable expenses in connection with the performance of his duties
hereunder including, but not limited to, expenses for transportation, business
meals, travel and lodging, and similar items. The Executive agrees to comply
with Company policies with respect to reimbursement and record keeping in
connection with such expenses.

(c)               Retirement Benefits.  Executive shall be eligible to
participate in the Company's existing tax-qualified defined contribution
retirement plan and the Company's defined contribution supplemental retirement
and excess benefit plans (collectively “SERP”), as they may be in effect from
time to time.  

(d)               Car Allowance.  The Company shall provide Executive $1,000 per
month as a car allowance to be applied toward the purchase or lease of a
vehicle. This car allowance will be paid to Executive as part of the standard
payroll and will be reported as income on Executive’s year-end W-2 form.

 

6.                  TERMINATION OF EMPLOYMENT.  

            The employment of the Executive hereunder may be terminated by the
Company at any time, subject to the Company providing the compensation and
benefits in accordance with the terms of this Section 6, which shall constitute
the Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment, and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event.

 

--------------------------------------------------------------------------------

(a)               Termination Due To Death Or Disability.  In the event of the
Executive's death, Executive's employment shall automatically cease and
terminate as of the date of death. If Executive shall become incapacitated by
reason of sickness, accident or other physical or mental disability, as such
incapacitation is certified in writing by a physician chosen by the Company and
reasonably acceptable to Executive (or his spouse or representative if in the
Company's reasonable determination Executive is not then able to exercise sound
judgment), and shall therefore be unable to perform his duties hereunder for a
period of either (i) one hundred twenty consecutive days, or (ii) more than six
months in any twelve month period, with reasonable accommodation as required by
law, then to the extent consistent with applicable law, Executive shall be
considered "disabled" and the employment of Executive hereunder and this
Agreement may be terminated by Executive or the Company upon thirty (30) days'
written notice to the other party following such certification. 

In the event of the termination of employment due to Executive's death or
disability, Executive or his estate or legal representatives shall be entitled
to receive:

(i)                 payment for all accrued but unpaid Base Salary as of the
date of Executive's termination of employment;

(ii)              reimbursement for expenses incurred by the Executive pursuant
to Section 5(b) up to and including the date on which employment is terminated;

(iii)            any earned benefits to which the Executive may be entitled as
of the date of termination pursuant to the terms of any compensation or benefit
plans to the extent permitted by such plans (with the payments described in
subsections (i) through (iii) of this Section 6(a), in each case payable at the
time they would have been payable but for such termination, collectively called
the "Accrued Payments");

(iv)             any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;

(v)               if employment termination occurs prior to the end of any
fiscal year, a pro rata annual incentive bonus for such fiscal year in which
employment termination occurs (based on actual business days in such fiscal year
prior to such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year.

(b)               Termination For Cause.  The Company may, at any time,
terminate Executive's employment for Cause.  The term "Cause" for purpose of
this Agreement shall mean (i) repeated and gross negligence in fulfillment of,
or repeated failure of Executive to fulfill, his material obligations under this
Agreement, in either event after written notice thereof specifying with
particularity the conduct constituting Cause and providing a reasonable period
(not less than ten business days) to respond and to cure, if curable, (ii)
material willful misconduct by Executive in respect of his obligations
hereunder, (iii) conviction of any felony, or any crime of moral turpitude or,
(iv) a material breach in trust committed in willful or reckless disregard of
the interests of the Company or its affiliates or undertaken for personal gain
after written notice thereof specifying with particularity the conduct
constituting Cause and providing a reasonable period (not less than ten business
days) to respond and to cure, if curable.

For purposes of this Section 6 of the Agreement, an act or failure to act shall
be considered "willful" only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.

In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive only payment of
the Accrued Payments.  The Company shall have no further obligations to
Executive.

--------------------------------------------------------------------------------

(c)               Termination without Cause or for Good Reason.  The Company may
terminate Executive's employment hereunder without Cause at any time.  Such
notice shall specify the effective date of the termination of Executive's
employment.  The Executive may terminate his employment for Good Reason by
providing 30 days' prior written notice to the Company.  In the event of the
termination of Executive's employment under this Section 6(c) without Cause or
by the Executive for Good Reason, in each case prior to or more than 24 months
following a Material Change (as defined in the Everest Reinsurance Group, Ltd.
Senior Executive Change of Control Plan, as amended and restated effective
January 1, 2009), then Executive shall be entitled to:

(i)                 payment of the Accrued Payments;

(ii)              a separation allowance, payable in equal installments in
accordance with normal payroll practices over a 12-month period beginning
immediately following the date of termination, equal to (2) times the sum of the
Executive's then Base Salary;

(iii)            payment of any annual incentive bonuses earned but not yet paid
for any completed full fiscal year immediately preceding the employment
termination date;

(iv)             all of Executive's then unvested restricted stock or restricted
stock units granted to Executive will continue to vest and restrictions lapse in
accordance with their respective terms over the 12 month period immediately
following such termination date, conditioned on the Company receiving from
Executive the release of claims referred to in Section 6(h) below;

(v)               the Company shall arrange for the Executive to continue to
participate on substantially the same terms and conditions as in effect for the
Executive (including any required contribution) immediately prior to such
termination, in the disability and life insurance programs provided to the
Executive pursuant to Section 5(a) hereof until the earlier of (i) the end of
the 12 month period beginning on the effective date of the termination of
Executive's employment hereunder, or (ii) such time as the Executive is eligible
to be covered by comparable benefit(s) of a subsequent employer.  The foregoing
of this Section 6(c)(v) is referred to as "Benefits Continuation".  In addition,
the Company agrees to pay Executive a lump sum cash payment in order to enable
Executive to pay for medical and dental coverage (through COBRA or otherwise)
that is comparable to the medical and dental coverage in effect for Executive
(and his dependents, if any) immediately prior to his termination of employment,
with such cash amount equal to the cost of the premiums for such coverage that
would apply if Executive were to elect COBRA continuation coverage under the
Company’s medical and dental plans following his termination of employment and
continue such coverage for the 12 month period beginning on the date of
Executive’s termination of employment.  The Executive agrees to notify the
Company promptly if and when he begins employment with another employer and if
and when he becomes eligible to participate in any benefit or other welfare
plans, programs or arrangements of another employer.

For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature,
title, authority, or status of his position or responsibilities; (ii) a change
in the reporting structure where Executive finds himself no longer reporting to
the Group CEO; (iii) a reduction by the Company in the Base Salary or Target
Bonus set forth in this Agreement; (iv) the Company requiring Executive to be
based at a location in excess of fifty (50) miles from the location of the
Company's principal executive office as of the effective date of this Agreement,
except for required travel on company business; or (v) a material breach of this
Agreement by the Company.  Provided that the Executive may only exercise his
right to terminate this Agreement for Good Reason within the 60day period
immediately following the occurrence of any of the events described in
subsections (i) through (v) above if:

·         Executive provides written notice of such event or breach to the
Company; and

·         such breach is not remedied by the Company or the parties fail to
renegotiate the pertinent terms of the Agreement in good faith within 30 days of
Company receiving written notice of the breach.

 

--------------------------------------------------------------------------------

(d)               Termination of Employment without Cause or for Good Reason
following a Change-in-Control.  If the Company terminates Executive's employment
without Cause or Executive terminates his employment for Good Reason, in each
case within 24 months following a Material Change (as defined in the Everest
Reinsurance Group, Ltd. Senior Executive Change of Control Plan, as amended and
restated effective January 1, 2009), the Company’s sole obligation will be to
provide to Executive the benefits provided in that Change of Control Plan.

(e)               Voluntary Termination by the Executive without Good Reason. 
In the event Executive terminates his employment without Good Reason, he shall
provide 90 days prior written notice of such termination to the Company. Upon
such voluntary termination, the Executive will be entitled to the Accrued
Payments. Without limiting all other rights and remedies of the Company under
this Agreement or otherwise, a termination of employment by the Executive
without Good Reason upon proper notice, will not constitute a breach by the
Executive of this Agreement.

(f)                Resignation from all Boards.  Upon any termination or
cessation of Executive's employment with the Company, for any reason, Executive
agrees immediately to resign, and any notice of termination or actual
termination or cessation of employment shall act automatically to effect such
resignation, from any position on the Board and on any board of directors of any
subsidiary or affiliate of the Company.

(g)               Non-Disparagement.  Upon Executive’s termination or cessation
of employment with the Company, neither party shall make any comments, oral or
written, or take any other action that could be construed as materially
disparaging to the other.

(h)               Release of Claims as Condition.  The Company's obligation to
pay the separation allowance and provide all other benefits and rights
(including equity vesting) referred to in this Agreement shall be conditioned
upon the Executive having delivered to the Company an executed full and
unconditional release of claims against the Company, its parent entities,
affiliates, employee benefit plans and fiduciaries, officers, employees,
directors, agents and representatives satisfactory in form and content to the
Company's counsel, provided however that such release shall not limit
Executive’s rights under this Agreement and shall not contain any
post-employment conditions or restrictive covenants beyond those contained in
this Agreement.

(i)                 Termination and Clawback.  Notwithstanding anything in this
Agreement to the contrary, if the Executive engages in material willful
misconduct in respect of his obligations hereunder, including, but not limited
to, fraudulent misconduct, during the term of this Agreement or during the
period in which he is otherwise entitled to receive payments hereunder following
his termination of employment, then (1) the Executive shall be required to repay
to the Company any incentive compensation (including equity awards) paid to the
Executive during or with respect to the period in which he engaged in such
misconduct, as determined by a majority of the Board of Directors of Group in
its sole discretion, provided that no such determination may be made until
Executive has been given written notice detailing the specific event
constituting such material willful misconduct and an opportunity to appear
before the Group Board (with legal counsel if so requested in writing by
Executive) to discuss the specific circumstances alleged to give rise to the
material willful misconduct; and (2) upon such determination, if Executive has
begun to receive payments or benefits under Section 6(c)(ii), (iii), (iv) and
(v), then such payments and benefits shall immediately terminate, and Executive
shall be required to repay to the Company the payments and the value of the
benefits previously provided to him hereunder.

(j)                 No Mitigation.  Except as provided in section 6(c)(v), in no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of subsequent
employment.

(k)               Time for Payment.  Subject to the terms and conditions set
forth in Section 14, and except as otherwise expressly stated herein, benefits
payable pursuant to this Section 6, if any, shall be paid within sixty (60) days
following Executive’s termination of employment.

7.                  AGREEMENT RENEWAL/RENEGOTIATION.

 

--------------------------------------------------------------------------------

(a)               Agreement to Extend or Renegotiate. The Parties agree to meet
and discuss an extension or renegotiation of this Agreement no later than 4
months before the Term Conclusion Date.  Any such extension or renegotiation of
the terms and conditions of this Agreement shall be mutually agreed upon and
submitted in writing to the Executive.

(b)               Automatic Renewal. If the Parties fail to agree upon a
mutually acceptable extension or renegotiation of the terms of this Agreement in
accordance with this Section 7(a), then upon the Term Conclusion Date this
Agreement shall continue in full force and effect and all terms and conditions
contained herein shall continue to apply and be enforceable subject to the
following exceptions:

(i)                 The provisions of Section 3 – TERM are deleted and replaced
with the following:

“This Agreement shall commence as of' October 1, 2020 (“Term Commencement
Date”), and shall continue indefinitely unless sooner terminated in accordance
with this Agreement or as may otherwise be agreed to by the Parties.”

(ii)              The provisions of Section 4(a) are deleted and replaced with
the following:

“Base Salary.  Executive's base salary ("Base Salary") in effect at the most
recent Term Conclusion Date shall continue to be paid in accordance with the
Company's normal payroll practices in effect from time to time.”

 

8.                  INDEMNIFICATION.  

 The Company shall indemnify, defend and hold Executive harmless, to the maximum
extent permitted by law, against all judgments, fines, amounts paid in
settlement and all reasonable expenses, including attorneys' fees incurred by
him, in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that he is or was
an officer or director of the Company, regardless of whether such action or
proceeding is one brought by or in the right of the Company.  Each of the
parties hereto shall give prompt notice to the other of any action or proceeding
from which the Company is obligated to indemnify, defend and hold harmless
Executive of which it or he (as the case may be) gains knowledge.

The Company agrees that the Executive shall be covered and insured up to the
full limits provided by all directors and officers insurance which the Company
then maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors), subject to applicable deductibles and to
the terms and conditions of such policies.   

As used in this Section 8, the term Company shall be construed to include the
Company and its parent entities, affiliates and subsidiaries.  

9.                  ARBITRATION.  

The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 12 and 13 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive’s employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:

Any such arbitration shall be heard by a single arbitrator. Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").

--------------------------------------------------------------------------------

All attorneys' fees and costs of the arbitration shall in the first instance be
borne by the respective party incurring such costs and fees, but the arbitrator
shall have the authority and discretion to award costs and/or attorneys' fees as
he or she deems appropriate under the circumstances. The parties hereby
expressly waive punitive damages, and under no circumstances shall an award
contain any amounts that are in any way punitive in nature.

Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

It is intended that controversies or claims submitted to arbitration under this
Section 9 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the view or opinions of any persons concerning them, shall be disclosed to third
persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration.

Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York, New
York Resolutions Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in New Jersey (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company’s other
rights).

 

 

10.              ENFORCEABILITY.  

It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement.  Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.

11.              ASSIGNMENT.  

This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).

12.              NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE;
COOPERATION.  

(a)               Executive acknowledges that as a result of the services to be
rendered to the Company hereunder, Executive will be brought into close contact
with many confidential affairs of the Company, its parents, subsidiaries and
affiliates, not readily available to the public. Executive further acknowledges
that the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character; that the business of the
Company is international in scope; that its goods and services are marketed
throughout the United States and other countries; and that the Company competes
with other organizations that are or could be located in any part of the United
States or the world.

--------------------------------------------------------------------------------

(b)               In recognition of the foregoing, Executive covenants and
agrees that, except as is necessary in providing services under this Agreement,
or as required by law or pursuant to legal process or in connection with an
administrative proceeding before a governmental agency, Executive will not
knowingly use for his own benefit nor knowingly divulge any Confidential
Information and Trade Secrets of the Company, its parents, subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, "Confidential
Information" and "Trade Secrets" of the Company mean information which is
proprietary and secret to the Company, its parents, subsidiaries and affiliated
entities.  It may include, but is not limited to, information relating to
present future concepts and business of the Company, its parents, subsidiaries
and affiliates, in the form of memoranda, reports, computer software and data
banks, customer lists, employee lists, books, records, financial statements,
manuals, papers, contracts and strategic plans.  As a guide, Executive is to
consider information originated, owned, controlled or possessed by the Company,
its subsidiaries or affiliated entities which is not disclosed in printed
publications stated to be available for distribution outside the Company, its
parents, subsidiaries and affiliated entities as being secret and confidential.
In instances where doubt does or should reasonably be understood to exist in
Executive's mind as to whether information is secret and confidential to the
Company, its parents, subsidiaries and affiliated entities, Executive agrees to
request an opinion, in writing, from the Company as to whether such information
is secret and confidential.

(c)               Executive will deliver promptly to the Company on termination
of his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents relating to
the Company, its parents, subsidiaries and affiliated entities, and all property
owned by the Company, its parents, subsidiaries and affiliated entities, which
Executive obtained while employed by the Company, and which Executive may then
possess or have under his control, provided however that the foregoing shall not
apply to Executive’s own personnel records (e.g., compensation, benefits,
evaluations, etc.).

(d)               Executive will promptly disclose to the Company all
inventions, processes, original works of authorship, trademarks, patents,
improvements and discoveries related to the business of the Company, its
parents, subsidiaries and affiliated entities (collectively "Developments"),
conceived or developed during Executive's employment with the Company and based
upon information to which he had access during the term of employment, whether
or not conceived during regular working hours, though the use of Company time,
material or facilities or otherwise. All such Developments shall be the sole and
exclusive property of the Company, and upon request Executive shall deliver to
the Company all outlines, descriptions and other data and records relating to
such Developments, and shall execute any documents deemed necessary by the
Company to protect the Company's rights hereunder. Executive agrees upon request
to assist the Company to obtain United States or foreign letters patent and
copyright registrations covering inventions and original works of authorship
belonging to the Company.  If the Company is unable because of Executive's
mental or physical incapacity to secure Executive's signature to apply for or to
pursue any application for any United States or foreign letters patent or
copyright registrations covering inventions and original works of authorship
belonging to the Company, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney in fact, to act for and in his behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by him.  Executive hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, that he may hereafter have for infringement of any patents or
copyright resulting from registrations belonging to the Company.

(e)               The Executive agrees that, for a period of twelve (12) months
after the termination or cessation of the Executive's employment with the
Company for any reason, (except that the time period of such restrictions shall
be extended by any period during which the Executive is in violation of this
Section 12(e)), the Executive will not:

(i)                 directly or indirectly solicit, attempt to hire, or hire any
employee of the Company (or any person who may have been employed by the
Company, its subsidiaries or affiliates, during the last year of the Executive's
employment with the Company), or assist in such hiring by any other person or
business entity or encourage, induce or attempt to induce any such employee to
terminate his or her employment with the Company, its subsidiaries or
affiliates; or

--------------------------------------------------------------------------------

(ii)              take action intended to encourage any vendor, supplier,
broker, customer, client or trading partner of the Company, its subsidiaries or
affiliates to cease to do business with the Company or its subsidiaries or
affiliates or materially reduce the amount of business the vendor, supplier,
broker, customer, client or trading partner does with the Company or its
subsidiaries or affiliates; or

(iii)            materially disparage the Company, its parents, subsidiaries or
affiliates or their officers and directors and employees.

(f)                Executive agrees to cooperate with the Company, during the
term of this Agreement and at any time thereafter (including following
Executive's termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company, its parents,
subsidiaries and affiliates in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company or its
affiliates, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the  representatives or counsel to the Company
or its affiliates, as requested; provided, however that it does not materially
interfere with his then current professional activities.  The Company agrees to
reimburse Executive for all reasonable expenses actually incurred in connection
with his provision of testimony or assistance.

13.              NON-COMPETITION AGREEMENT.  

The Executive agrees that throughout the term of his employment, and for a
period of twelve (12) months after termination or cessation of employment for
any reason (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 13),
Executive will not engage in, participate in, carry on, own, or manage, directly
or indirectly, either for himself or as a partner, stockholder, investor,
officer, director, employee, agent, independent contractor, representative or
consultant of any person, partnership, corporation or other enterprise, in any
"Competitive Business" in any jurisdiction in which the Company or its
affiliates and subsidiaries actively conducts business.  For purposes of this
Section 13, "Competitive Business" means the property and casualty insurance or
reinsurance business.

The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".

The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 13 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business. 

Executive agrees that the remedy at law for any breach or threatened breach of
any covenant contained in Sections 12 and 13 will be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.

14.              TAXES.  

(a)               All payments to be made to and on behalf of the Executive
under this Agreement will be subject to required withholding of federal, state
and local income, employment and excise taxes, and to related reporting
requirements.

--------------------------------------------------------------------------------

(b)               Notwithstanding anything in this Agreement to the contrary, it
is the intention of the parties that this Agreement comply with Section 409A of
the Internal Revenue Code (the “Code”) and any regulations and other guidance
issued thereunder, and this Agreement and the payment of any benefits hereunder
shall be operated and administered accordingly.  Specifically, but not by
limitation, the Executive agrees that if, at the time of termination of
employment, the Company is considered to be publicly traded and he is considered
to be a specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code.

(c)               With respect to any amount of expenses eligible for
reimbursement that is required to be included in the Executive’s gross income
for federal income tax purposes, such expenses shall be reimbursed to the
Executive no later than December 31 of the year following the year in which the
Executive incurs the related expenses.  In no event shall the amount of expenses
(or in-kind benefits) eligible for reimbursement in one taxable year affect the
amount of expenses (or in-kind benefits) eligible for reimbursement in any other
taxable year (except for those medical reimbursements referred to in Section
105(b) of the Internal Revenue Code of 1986), nor shall Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. 

(d)               If the benefits payable hereunder constitute deferred
compensation within the meaning of Section 409A of the Code, then Executive
shall execute and deliver to the Company such release within 60 days following
the receipt of the general release, or if later, immediately following the
expiration of any revocation period required by law.  Benefits that would have
otherwise been payable during such 60-day period shall be accumulated and paid
on the 60th day following Executive’s termination, provided such release shall
have been executed and such revocation periods shall have expired.  If a bona
fide dispute exists, then Executive shall deliver a written notice of the nature
of the dispute to the Company within 30 days following receipt of such general
release.  Benefits shall be deemed forfeited if the release (or a written notice
of a bona fide dispute) is not executed and delivered to the Company within the
time specified herein. 

(e)               Termination of employment, or words of similar import, used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
“separation from service” as defined in Section 409A of the Code and the
regulations promulgated thereunder.

15.              SURVIVAL.  

Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 17 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.

16.              NO CONFLICT; REPRESENTATIONS AND WARRANTIES.  

The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive's former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive's execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be. bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder, except as provided to the Company. 
The Executive agrees not to use, or disclose to anyone within the Company, its
parents, subsidiaries or affiliates, at any time during his employment
hereunder, any trade secrets or any confidential information of any other
employer or other third party.  Executive has provided to the Company a true
copy of any non-competition or non-solicitation obligation or agreement to which
he may be subject.

--------------------------------------------------------------------------------

17.              MISCELLANEOUS.  

(a)               Any notice to be given hereunder shall be in writing and
delivered personally or sent by overnight mail, addressed to the party concerned
at the addresses indicated below, plus email copies as indicated below, or to
such other address as such party may subsequently give notice of hereunder in
writing:

 

 

 

 

--------------------------------------------------------------------------------

If to the Company:

Everest Global Services, Inc.

Westgate Corporate Center

477 Martinsville Road

P.O. Box 830 Liberty Corner,

New Jersey 07938-0830

Attention: General Counsel

sanjoy.mukherjee@everestre.com

 

If to Executive:

                        Employee's last known address, as reflected in the
Company's records.

 

                        With a copy to:

                        Outten & Golden LLP

                        685 Third Avenue, 25th Floor

                        New York, NY 10017

                        Attn: Wayne N. Outten, Esq.

                        wno@outtengolden.com

 

 

Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.

(b)               Law Governing.  This Agreement shall be deemed a contract made
under and for all purposes shall be construed in accordance with, the laws of
the State of New Jersey without reference to the principles of conflict of laws.

(c)               Jurisdiction.  Subject to Section 9 above, (i) in any suit,
action or proceeding seeking to enforce any provision of this Agreement or for
purposes of resolving any dispute arising out of or related to this Agreement
(including Sections 12 and 13 or the transactions contemplated by this
Agreement), the Company and the Executive each hereby irrevocably consents to
the exclusive jurisdiction of any federal court located in the State of New
Jersey or any of the state courts of the State of New Jersey; (ii) the Company
and the Executive each hereby waives, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum; (iii) process in any such suit, action or proceeding
may be served on either party anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, each of the
Company and the Executive irrevocably agrees that service of process on such
party, in the same manner as provided for notices in Section 17(a) above, shall
be deemed effective service of process on such party in any such suit," action
or proceeding; and (iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE
EXECUTIVE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(d)               Headings.  The Section headings contained in this Agreement
are for convenience of reference only and are not intended to determine, limit
or describe the scope or intent of any provision of this Agreement.

 

--------------------------------------------------------------------------------

(e)               Number and Gender.  Whenever in this Agreement the singular is
used, it shall include the plural if the context so requires, and whenever the
feminine gender is used in this Agreement, it shall be construed as if the
masculine, feminine or neuter gender, respectively, has been used where the
context so dictates, with the rest of the sentence being construed as if the
grammatical and terminological changes thereby rendered necessary have been
made.

(f)                Entire Agreement.  This Agreement contains the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous understandings and
agreements, written or oral, between and among them respecting such subject
matter.

(g)               Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but both of which taken together shall
constitute one instrument.

(h)               Amendments.  This Agreement may not be amended except by a
writing executed by each of the parties to this Agreement.

(i)                 No Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Company.  No waiver by either party at any time of any breach
by the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(j)                 The Company agrees to pay Executive’s reasonable attorneys’
fees in connection with the negotiation and execution of this Agreement within
thirty days after receipt of an invoice and Form W-9.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

EVEREST GLOBAL SERVICES, INC.                       

                                                                                               
 

 

 

/s/ SANJOY MUKHERJEE                                                      /s/
JAMES WILLIAMSON

Sanjoy Mukherjee                                           
                       James Williamson

EVP, General Counsel

--------------------------------------------------------------------------------